MCMlLLIAN, Judge.
In our earlier decision in this case, Newton v. State, 319 Ga. App. 494 (736 SE2d 752) (2012), we reversed David Allen Newton’s conviction for burglary. In State v. Newton, 294 Ga. 767 (755 SE2d 786) (2014), the Supreme Court reversed that decision and reinstated Newton’s burglary conviction. We now vacate our earlier decision and adopt the opinion and decision of the Supreme Court as our own. Accordingly, the judgment of the trial court below is affirmed.

Judgment affirmed.


Barnes, P. J., and McFadden, J., concur.